Exhibit 10.3

RESTRICTED STOCK AGREEMENT

THIS AGREEMENT is made effective on March 27, 2012 (the “Grant Date”), between
HARRIS INTERACTIVE INC., a Delaware Corporation (the “Company”), and
                                              (“Participant”).

WHEREAS, the Company maintains its 2007 Long-Term Incentive Plan (the “Plan”),
which is incorporated into and forms a part of this Agreement; and

WHEREAS, the Participant has been selected by the committee administering the
Plan (the “Committee”) to receive a Restricted Stock Award under the Plan.

NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant, as
follows:

1. Award.

(a) Grant. The Participant is hereby granted
                                                  shares (the “Restricted
Stock”) of the Company’s common stock, par value $.001 per share (“Stock”),
which shall be issued as hereinafter provided in Participant’s name subject to
certain restrictions thereon. Participant hereby accepts the Restricted Stock
subject to the terms and conditions of this Agreement.

(b) Plan Incorporated. Participant acknowledges receipt of a copy of the Plan
and agrees that this award of Restricted Stock shall be subject to all of the
terms and conditions set forth in the Plan, including future amendments thereto,
if any, pursuant to the terms thereof, which Plan is incorporated herein by
reference as a part of this Agreement.

(c) Statement of Election. In connection with this Agreement, the Participant
will deliver to the Company an executed and completed Statement of Decision
Regarding Section 83(b) Election in the form provided by the Company.

2. Risk of Forfeiture (“Forfeiture Restrictions”).

(a) Forfeiture Due to Termination of Employment. Subject to Section 3(b) and
Section 3(c), should either a Date of Termination occur prior to the vesting
date provided in Section 3(a), Participant shall forfeit the right to receive
the Restricted Stock that would otherwise have vested on such date.

(b) Date of Termination. For purposes of this Section 2, the Participant’s “Date
of Termination” shall be the first day occurring on or after the Grant Date on
which the Participant’s employment with the Company terminates for any reason.

(c) Restrictions on Transfer. Neither the Restricted Stock nor any of it may be
voluntarily or involuntarily sold, assigned, pledged, exchanged, hypothecated or
otherwise transferred, encumbered or disposed of until such time as the
restrictions contained in Section 2 lapse as to the applicable Restricted Stock
and it is fully vested. Upon any violation of this restriction, the Restricted
Stock not theretofore vested shall be forfeited.

 

1



--------------------------------------------------------------------------------

3. Lapse of Forfeiture Restrictions.

(a) Vesting. Subject to Section 2(a) and Sections 3(b) and 3(c), the Restricted
Stock shall vest on June 30, 2014.

(b) Termination. If the Participant’s Date of Termination occur on or after
June 30, 2013 for any reason (or no reason), then one-half of the Restricted
Stock shall vest on the Participant’s Date of Termination. Further, if the
Company terminates Participant’s employment without Cause (as defined in the
Employment Agreement) or Participant terminates his employment for Good Reason
(as defined in the Employment Agreement) on or after June 30, 2013 but prior to
June 30, 2014, then all Restricted Stock shall vest on the Participant’s Date of
Termination.

(c) Change in Control. Upon the occurrence of a Change in Control (as defined in
the Plan), all non-vested Restricted Stock, not previously forfeited, shall
fully vest if the Participant’s Date of Termination does not occur before such
Change in Control.

(d) Delivery of Certificates. Restricted Stock with respect to which the
Forfeiture Restrictions have lapsed shall cease to be subject to any
restrictions except as provided in Sections 4(c) and 11, and the Company shall
promptly deliver to Participant a certificate representing the shares as to
which the Forfeiture Restrictions have lapsed.

4. Custody of Restricted Stock.

(a) Custody. One or more certificates evidencing the Restricted Stock shall be
issued by the Company in Participant’s name, or at the option of the Company, in
the name of a nominee of the Company. The Company may cause the certificate or
certificates to be delivered upon issuance to the Secretary of the Company or to
such other depository as may be designated by the Committee as a depository for
safekeeping until forfeiture occurs or the Forfeiture Restrictions lapse
pursuant to the terms of the Plan and this Agreement. Upon request of the
Committee, Participant shall deliver to the Company a stock power, endorsed in
blank, relating to the Restricted Stock then subject to the Forfeiture
Restrictions.

(b) Additional Securities as Restricted Stock. Any securities received as the
result of ownership of Restricted Stock, including without limitation, warrants,
options, and securities received as a stock dividend or stock split, or as a
result of a recapitalization or reorganization (all such securities to be
considered “Restricted Stock” for all purposes under this Agreement), shall be
held in custody in the same manner and subject to the same conditions as the
Restricted Stock with respect to which they were issued. Participant shall be
entitled to direct the Company to exercise any warrant or option received and
considered Restricted Stock hereunder upon supplying the funds necessary to do
so, in which event securities so purchased shall constitute Restricted Stock. In
the event any Restricted Stock at any time consists of a security by its terms
or otherwise convertible into or exchangeable for another security at the

 

2



--------------------------------------------------------------------------------

election of the holder thereof, Participant may exercise such right of
conversion or exchange in the event the failure to exercise or delay in
exercising such right would result in its loss or diminution of value, and any
securities so acquired shall be deemed Restricted Stock. In the event of any
change in certificates evidencing Restricted Stock by reason of any
recapitalization, reorganization or other transaction which results in a
creation of Restricted Stock the Company is authorized to deliver to the issuer
the certificate evidencing the Restricted Stock in exchange for a replacement
certificate, which shall be deemed to be Restricted Stock.

(c) Delivery to Participant. Upon the lapse of the Forfeiture Restrictions
without forfeiture, the Company shall cause certificate(s) for the vested
Restricted Stock to be issued in the name of Participant in exchange for the
certificate evidencing the previously Restricted Stock. Notwithstanding any
other provisions of this Agreement, the issuance or delivery of any shares of
Stock (whether subject to restrictions or unrestricted) may be postponed for
such period as may be required to comply with applicable requirements of any
national securities exchange or any requirements of any regulation applicable to
the issuance or delivery of such shares. The Company shall not be obligated to
issue or deliver any shares of Stock if the issuance or delivery thereof shall
constitute a violation of any provision of any law or of any regulation of any
governmental authority or any securities exchange.

5. Status of Stock.

(a) Rights as Stockholder. Subject to the restrictions contained herein, the
Participant shall have all voting and ownership rights applicable to the
Restricted Stock, including the right to receive dividends, whether or not such
Restricted Stock is vested and unless and until the Restricted Stock is
forfeited pursuant to the provisions of this Agreement.

(b) Compliance with Securities Laws. Participant agrees that the Restricted
Stock will not be sold or otherwise disposed of in any manner which would
constitute a violation of any applicable federal or state securities laws.
Participant also agrees (i) that the legend or legends as the Committee deems
appropriate in order to assure compliance with applicable securities laws may be
applicable to the Restricted Stock, (ii) that the Company may refuse to register
the transfer of the Restricted Stock on the stock transfer records of the
Company if such proposed transfer would in the opinion of counsel satisfactory
to the Company constitute a violation of any applicable securities law, and
(iii) that the Company may give related instructions to its transfer agent, if
any, to stop registration of the transfer of the Restricted Stock.

6. Relationship to Company.

(a) No Effect on Rights of Company. The existence of this Agreement shall not
affect in any way the right or power of the Company or its stockholders to make
or authorize any or all adjustments, recapitalizations, reorganization or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of Company or any issue of bonds, debentures, preferred or prior
preference stock ahead of or affecting the Restricted Stock or the rights
thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise.

 

3



--------------------------------------------------------------------------------

(b) No Guarantee of Service. This Agreement shall not confer upon Participant
any right with respect to continuance of employment by the Company or any of its
affiliates, nor shall it interfere in any way with any right the Company, or its
directors or stockholders, would otherwise have to terminate such Participant’s
employment at any time.

7. Committee’s Powers. No provision contained in this Agreement shall in any way
terminate, modify or alter, or be construed or interpreted as terminating,
modifying or altering any of the powers, rights or authority vested in the
Committee pursuant to the terms of the Plan, including, without limitation, the
Committee’s rights to make certain determinations and elections with respect to
the Restricted Stock.

8. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successors and assigns of the Company and all persons lawfully claiming
under Participant.

9. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

10. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware.

11. Lock-Up Period. The Participant hereby agrees that the Participant shall
not, directly or indirectly, pledge, hypothecate, sell, contract to sell, or
otherwise transfer or dispose of any Restricted Stock or enter into any swap,
hedging or other arrangement that transfers to another, in whole or in part, any
of the economic consequences of ownership of any Restricted Stock until the
earlier of (a) June 30, 2014 or (b) the date of a Change in Control.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Participant has executed this
Agreement, all effective as of the Grant Date.

 

Participant   [NAME] Harris Interactive Inc. By:      

    Name:

    Title:

 

5